DETAILED ACTION
Claims 1-20 are presented for examination, wherein claims 1 and 6 are currently amended in the May 24, 2022 filing; plus,claims 2, 4, and 14 are currently amended in the June 2, 2022 supplemental filing.
The objection to claim 6 is withdrawn as a result of the amendment to said claim.
The 35 U.S.C. § 112(b) rejection of claims 1-20 is withdrawn as a result of the amendment to claim 1, from which the other claims depend.
The 35 U.S.C. § 112(b) rejection of claim 16 is withdrawn as a result of the applicants’ clarification on the record of what is intended by “substantially” in “substantially no lithium metal is plated or deposited on the silicon-containing electrode.”
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (US 2017/0187030) in view of Hirose et al (US 2016/0254525).
Regarding newly amended independent claim 1, Grant teaches a method of pre-lithiating a silicon-containing anode and making a battery thereof (e.g. ¶¶ 0007-10 and 43-45), reading on “method of pre-lithiating a silicon-containing electrode,” said method comprising:
(1)	electrically connecting a conductive substrate to a negative side of a D.C. or A.C. power supply, said conductive substrate coated on one or both sides with an active material layer comprising a mixture of a silicon active material and a PVDF binder (e.g. ¶¶ 0007-10, 23, and 46), reading on “electrically connecting the silicon-containing electrode to a negative terminal of an electrical power source;”
(2)	immersing said coated conductive substrate in a non-aqueous electrolyte solution, said electrolyte solution containing a lithium salt (e.g. ¶¶ 0008, 25, 31, and 53 plus e.g. Figures 6-7), reading on “immersing the silicon-containing electrode in a lithium salt solution,”
wherein at least one working/counter electrode is connected to a positive side of said power supply and said counter electrode is spaced apart from said coated conductive substrate and within said electrolyte solution (e.g. ¶¶ 0009, 31, 33, and 35 plus e.g. Figures 2-3 and 6-9), reading on “a … source is immersed in the lithium salt solution such that it does not directly contact the silicon-containing electrode and the … source is electrically connected to a positive terminal of the electrical power source;” and,
(3)	said power source passing a current between said counter electrode and said coated conductive substrate, producing an oxidizing current at the working electrode and a reducing current at the conductive substrate, wherein said reducing current at said conductive substrate intercalates lithium into said active material for a sufficient amount of time to at least partially lithiate said active material (e.g. ¶¶ 0009, 23-29, 33-34, 38,40, 42, 44-46, and 54-55), reading on the newly amended limitation “applying a current from the electrical power source to the silicon-containing electrode for a duration until a pre-determined level of lithium intercalation of the silicon-containing electrode is achieved.”

Grant teaches at least one working/counter electrode is connected to a positive side of said power supply and said counter electrode is spaced apart from said coated conductive substrate and within said electrolyte solution (e.g. supra), wherein periodic reversal of current (oxidizing current at the conductive substrate) with a short duration relative to the reducing current at said the conductive substrate, so that some of said lithium deposited on a bare portion of said conductive substrate is removed (e.g. ¶¶ 0009 and 34-35), but does not expressly teach said counter electrode is a “lithium source.”
However, Hirose teaches a method of pre-lithiating an anode with silicon-based active material prior to inclusion in said battery, said method using a salt bath in which said anode is immersed and a lithium source cathode is also immersed and kept physically separate from said anode, wherein both of said anode and said cathode are electrically connected with a power source, which provides energy to drive lithium from said lithium source cathode to said silicon-based anode into which lithium is intercalated, thereby pre-lithiating said silicon anode, wherein said lithium source may be a lithium foil or lithium chloride (e.g. ¶¶ 0002, 39, 43, 145-147, 165-167, and 174 plus e.g. Figure 4).
As a result, it would have been obvious to use the lithium foil of Hirose as the working/counter electrode of Grant, since Hirose teaches said lithium foil is a suitable working/counter electrode to an anode and further may be a source of lithium in a method pre-lithiating silicon anodes; and, further since including an additional source of lithium would prevent a reduced concentration of lithium available in the bath over time, reading on “wherein a lithium source is immersed in the lithium salt solution such that it does not directly contact the silicon-containing electrode and the lithium source is electrically connected to a positive terminal of the electrical power source.
Regarding newly amended claim 2, Grant as modified teaches the method of claim 1, wherein Grant teaches said active material layer may comprise said mixture of said silicon active material and said PVDF binder (e.g. supra), wherein, said binder is understood to hold said active material layer together, said mixture reading on the newly amended limitation “the silicon-containing electrode comprises a composite material comprising silicon and a carbon phase that holds the film together.”
Regarding claim 3, Grant as modified teaches the method of claim 2, wherein Grant teaches said conductive substrate coated on one or both sides with said active material layer comprising said mixture of said silicon active material and said PVDF binder (e.g. supra), wherein said silicon active material is applied as a slurry on said conductive substrate, implying said silicon active material is in the form of particles, reading on “the silicon-containing electrode further comprises silicon particles distributed within the carbon phase.”
Regarding newly amended claim 4, Grant as modified teaches the method of claim 2, wherein Grant teaches said conductive substrate coated on one or both sides with said active material layer comprised of said mixture of said silicon active material and said PVDF binder (e.g. supra), wherein said conductive substrate reads on “current collector,” said teaching reading on the newly amended limitation “the silicon-containing electrode further comprises a current collector, the composite material being in electrical communication with the current collector.”
Regarding claims 5-6, Grant as modified teaches the method of claim 1, wherein Grant teaches said opposite ends of said anode in the form of rolls, wherein said anode contains said silicon active material (e.g. Figure 6 and e.g. supra), reading on “the silicon-containing electrode is a rolled-type electrode” (claim 5, as claimed) and “the silicon-containing electrode comprises an anode” (claim 6).
Regarding claim 7, Grant as modified teaches the method of claim 1, wherein Grant teaches said current may be applied at a current density of e.g. between 0.1 mA/cm2 and 0.8 mA/cm2 (e.g. ¶¶ 0032-34), overlapping the claimed range, reading on “applying the current from the electrical power source to the silicon-containing electrode results in a current density in the silicon-containing electrode of from about 0.05 mA/cm2 to about 0.5 mA/cm2,” see also MPEP § 2144.05(I).
Regarding claims 8-9, Grant as modified teaches the method of claim 1, wherein said lithium source is a lithium foil (e.g. supra), reading on “the lithium source comprises lithium metal” (claim 8) and “the lithium source comprises lithium metal foil” (claim 9).
Regarding claim 12, Grant as modified teaches the method of claim 1, wherein Grant teaches said method may performed at 25°C (e.g. ¶¶ 0057-60), wherein room temperature is understood to be 20-25°C, reading on “the method is carried out at room temperature.”
Regarding claim 13, Grant as modified teaches the method of claim 1, wherein Grant does not teach said method is performed in any specific environment (e.g. entire disclosure), so it is implied that said method is carried out in an ambient environment, reading on “the method is carried out in an ambient atmosphere.”
Regarding newly amended claim 14, Grant as modified teaches the method of claim 2, wherein Grant teaches said conductive substrate may be copper or nickel (e.g. ¶0023), and further teaches said cleaning the surfaces of a conductive substrate prior to coating said slurry containing said active material on said substrate (e.g. ¶0030), but does not teach the expressly claimed steps of the newly amended limitation “further comprising brushing the composite material and exposing the composite material to blowing air prior to immersing the silicon-containing electrode in the lithium salt solution.”
However, the examiner takes notice that it is well known in the battery arts to clean a metal surface by brushing/polishing and then using pressurized air to remove resulting particles. So it would have been obvious to a person of ordinary skill in the art to clean a metallic substrate such as copper or nickel by the specific steps of brushing/polishing and then using pressurized air, in order to mechanically remove/loosen contaminant or particles and then use the pressurized air to remove any residual contaminant or loose particles, reading on the newly amended limitation “further comprising brushing the composite material and exposing the composite material to blowing air prior to immersing the silicon-containing electrode in the lithium salt solution.”
Regarding claim 15, Grant as modified teaches the method of claim 1, wherein Grant teaches subsequently said coated conductive substrate may be tested with water (e.g. ¶0060), and impliedly dried so that water does not remain on said coated conductive substrate, reading on “further comprising subjecting the silicon-containing electrode to a post treatment process, wherein the post treatment process comprises rinsing the silicon-containing electrode with water and drying the rinsed silicon-containing electrode.”
Regarding claim 16, Grant as modified teaches the method of claim 1, wherein Grant teaches said current is maintained below a critical voltage to prevent lithium metal from plating/depositing or alternatively applying a reverse-oxidative current to remove any lithium metal deposit (e.g. ¶¶ 0027, 32-35, 38-39, 44, and 50), reading on “substantially no lithium metal is plated or deposited on the silicon-containing electrode.”
Regarding claim 17, Grant as modified teaches the method of claim 1, wherein Grant teaches said conductive substrate is used as an anode (e.g. supra), wherein the limitation “used as a component in a lithium-ion electrochemical cell” does not patentably distinguish the instantly claimed method of “method of prelithiating a silicon-containing electrode” (emphasis added), reading on “the prelithiated silicon-containing electrode is used as a component in a lithium-ion electrochemical cell.”
In the alternative, Grant suggests said prelithiated conductive substrate may be an improved anode that may be used in lithium-ion batteries (e.g. supra and ¶¶ 0002-03), reading on the claim.
Regarding claim 18, Grant as modified teaches the method of claim 1, wherein Grant teaches said conductive substrate coated on one or both sides with said active material layer comprising said mixture of said silicon active material and said PVDF binder (e.g. supra), reading on “the silicon-containing electrode is a Si-dominant electrode.”
Regarding claim 19, Grant as modified teaches the method of claim 1, wherein Grant teaches said conductive substrate coated on one or both sides with an active material layer, which may comprise said mixture of said silicon active material and said PVDF binder (e.g. supra), reading on “the silicon-containing electrode comprises a composite material.”

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (US 2017/0187030) in view of Hirose et al (US 2016/0254525), as provided supra, in view of Zhamu et al (US 2012/0171574).
Regarding claims 10-11, Grant as modifies teaches the method of claim 1, wherein said electrolyte solution containing said lithium salt, as provided supra, and wherein in one embodiment, said lithium salt is selected from LiF; LiCl; LiBr; LiNO3; preferably LiCl, but is not limited thereto, since it provides for other salts may be used (e.g. ¶0031), but does not expressly teach “the lithium salt solution comprises an organic lithium salt solution” (claim 10) or “the lithium salt solution comprises Li trans-trans-muconate (ttMA)” (claim 11).
However, Zhamu teaches a lithium-ion battery, wherein a material including a metal ion-reacting functional group that is capable of rapidly and reversibly reacting with alkali ions in liquid or gel electrolyte, said material may be Li trans-trans-muconate salt, Li2C6H4O4 (e.g. ¶¶ 0003 and 163).
As a result, it would have been obvious to a person of ordinary skill in the art to further include the Li trans-trans-muconate salt of Zhamu in the electrolyte of Grant since Zhamu teaches it is capable of rapidly and reversibly reacting with alkali ions in liquid electrolytes, reading on “the lithium salt solution comprises an organic lithium salt solution” (claim 10) and “the lithium salt solution comprises Li trans-trans-muconate (ttMA)” (claim 11).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al (US 2017/0187030) in view of Hirose et al (US 2016/0254525), as provided supra, in view of Cha et al (US 2014/0239239).
Regarding claim 20, Grant as modified teaches the method of claim 19, wherein Grant teaches said conductive substrate coated on one or both sides with an active material layer, which may comprise said mixture of said silicon active material and said PVDF binder, as provided supra, reading on “the silicon-containing electrode comprises a composite material,” but does not expressly teach the limitations “greater than 0% and less than about 90% by weight of silicon particles,” “greater than 0% and less than about 90% by weight of one or more types of carbon phases,” or “at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material together such that the silicon particles are distributed throughout the composite material.”
However, Cha teaches a matrix comprising a polymer binder composition for use in an anode with a non-carbonaceous active material such as silicon, said matrix providing improved strength that may absorb and/or suppress a volumetric change of said non-carbonaceous anode, said polymer binder making up 0.5-10 wt% and the active material making up the balance (e.g. ¶¶ 0003, 07, 09, 12, 53-54, 59, 66, 114, 144, and 174).
As a result, it would have been obvious to use the polymer binder matrix of Cha in the taught amount of 0.5-10 wt% as the binder of Grant, since Cha teaches said polymer binder matrix in said range improves strength that may absorb and/or suppress a volumetric change of silicon active material, overlapping the claimed range, reading on the claimed ranges, see also MPEP § 2144.05(I), and the limitations.
    
        
            
                                
            
        
    

Claims 1, 8-9, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2016/0254525).
Regarding newly amended independent claim 1, Hirose teaches a method of pre-lithiating a silicon-based active material and making an anode and a battery thereof, said method using a salt bath (e.g. item 27) in which said anode is immersed and a lithium source cathode (e.g. item 21) is also immersed and kept physically separate from said anode, wherein both of said anode and said cathode are electrically connected with a power source, which provides energy to drive lithium from said lithium source cathode to said silicon-based anode into which lithium is intercalated, thereby pre-lithiating said silicon-based anode, wherein said lithium source may be a lithium foil (e.g. ¶¶ 0002, 39, 43, 145-147, 165-167, and 174 plus e.g. Figure 4), reading on “method of prelithiating a silicon-containing electrode, the method comprising:
(1)	arranging a powder storage container (e.g. item 25), wherein said container contains silicon-based active material powder, so that said container is connected to an electric source (e.g. item 26), wherein the other electrode is a positive electrode, so said container is understood to be connected to the negative electrode of said electric source (¶0167 plus e.g. Figure 4), reading on “electrically connecting the silicon-containing electrode to a negative terminal of an electrical power source;”
(2)	said powder storage container is immersed within said salt bath (e.g. supra), wherein said salt in said bath may be e.g. lithium hexafluorophosphate or lithium tetrafluoroborate (e.g. ¶0173), reading on “immersing the silicon-containing electrode in a lithium salt solution,”
wherein said lithium source cathode is immersed with said salt bath and kept physically separate from said anode, wherein both of said anode and said cathode are electrically connected with said power source (e.g. supra), reading on “a lithium source is immersed in the lithium salt solution such that it does not directly contact the silicon-containing electrode and the lithium source is electrically connected to a positive terminal of the electrical power source;” and,
(3)	said power source provides energy to drive lithium from said lithium source cathode to said silicon-based anode into which lithium is intercalated, thereby pre-lithiating said silicon-based anode (e.g. supra), said intercalation is performed such that the resulting active material has sufficient lithium intercalated to result in an improved initial battery efficiency and cycle characteristics by converting SiO2 component in the bulk of said particles to a stable Li compound (supra plus e.g. ¶0177), for a sufficient amount of time to at least partially lithiate said silicon-based material, reading on the newly amended limitation “applying a current from the electrical power source to the silicon-containing electrode for a duration until a pre-determined level of lithium intercalation of the silicon-containing electrode is achieved.”

Hirose does not expressly teach the order of (1) connecting said container with said electric source and (2) immersing said container within said salt bath. However, it would have been obvious to connect said container first prior to introducing it into said salt bath in order to minimize potential accidents.
Regarding claim 8-9, Hirose teaches the method of claim 1, wherein said lithium source cathode may be a Li foil (e.g. ¶0174), reading on “the lithium source comprises lithium metal” (claim 8) and “the lithium source comprises lithium metal foil” (claim 9).
Regarding claim 12-13, Hirose teaches the method of claim 1, wherein Hirose does not teach said specific pre-lithiation step performed at any specific temperature or in any specific environment (e.g. entire disclosure), so it is implied that said method is carried out at an ambient temperature and in an ambient environment, reading on “the method is carried out at room temperature” (claim 12) and “the method is carried out in an ambient atmosphere” (claim 13).
Regarding claim 16, Hirose teaches the method of claim 1, wherein said silicon-based active material is treated prior to coating on an anode current collector (e.g. supra plus e.g. ¶¶ 0175-176 and 198-199), implying that no lithium metal is plated/deposited on said anode, reading on “substantially no lithium metal is plated or deposited on the silicon-containing electrode,” as claimed.
Regarding claim 17, Hirose teaches the method of claim 1, wherein battery in which said anode is used may be a lithium-ion secondary battery (e.g. ¶0002), reading on “the prelithiated silicon-containing electrode is used as a component in a lithium-ion electrochemical cell.”
Regarding claim 18, Hirose teaches the method of claim 1, wherein silicon-based active material may be SiOX (0.5≤x≤1.6), SiO2, Li4SiO4, Li2SiO3, Li2O, Li2CO3, Li2Si2O5, and Li2Si2O3 (e.g. ¶¶ 0043-46), reading on “the silicon-containing electrode is a Si-dominant electrode.”
Regarding claim 19, Hirose teaches the method of claim 1, wherein said anode may include a binder mixed with said silicon-based material and applied to the surface of a negative electrode current collector, wherein said binder may be e.g. polyvinylidene fluoride, polyimide, polyamideimide, aramid, polyacrylic acid, lithium polyacrylate, or carboxymethyl cellulose (e.g. ¶¶ 0099 and 136-137, 141, and 175-176), reading on “the silicon-containing electrode comprises a composite material.”

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2016/0254525), as provided supra, in view of Zhamu et al (US 2012/0171574).
Regarding claims 10-11, Hirose teaches the method of claim 1, wherein said salt bath contains a salt such as lithium hexafluorophosphate or lithium tetrafluoroborate, as provided supra, but does not expressly teach “the lithium salt solution comprises an organic lithium salt solution” (claim 10) or “the lithium salt solution comprises Li trans-trans-muconate (ttMA)” (claim 11).
However, Zhamu teaches a lithium-ion battery, wherein a material including a metal ion-reacting functional group that is capable of rapidly and reversibly reacting with alkali ions in liquid or gel electrolyte, said material may be Li trans-trans-muconate salt, Li2C6H4O4 (e.g. ¶¶ 0003 and 163).
As a result, it would have been obvious to a person of ordinary skill in the art to further include the Li trans-trans-muconate salt of Zhamu in the salt bath of Hirose, since Zhamu teaches it is capable of rapidly and reversibly reacting with alkali ions in liquid electrolytes, reading on “the lithium salt solution comprises an organic lithium salt solution” (claim 10) and “the lithium salt solution comprises Li trans-trans-muconate (ttMA)” (claim 11).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al (US 2016/0254525), as provided supra, in view of Cha et al (US 2014/0239239).
Regarding claim 20, Hirose teaches the method of claim 19, wherein said anode may include a binder mixed with said silicon-based material and applied to the surface of a negative electrode current collector, wherein said binder may be e.g. polyvinylidene fluoride, polyimide, polyamideimide, aramid, polyacrylic acid, lithium polyacrylate, or carboxymethyl cellulose, as provided supra, reading on “the silicon-containing electrode comprises a composite material,” but does not expressly teach the limitations “greater than 0% and less than about 90% by weight of silicon particles,” “greater than 0% and less than about 90% by weight of one or more types of carbon phases,” or “at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material together such that the silicon particles are distributed throughout the composite material.”
However, Cha teaches a matrix comprising a polymer binder composition for use in an anode with a non-carbonaceous active material such as silicon, said matrix providing improved strength that may absorb and/or suppress a volumetric change of said non-carbonaceous anode, said polymer binder making up 0.5-10 wt% and the active material making up the balance (e.g. ¶¶ 0003, 07, 09, 12, 53-54, 59, 66, 114, 144, and 174).
As a result, it would have been obvious to use the polymer binder matrix of Cha in the taught amount of 0.5-10 wt% as the binder of Hirose, since Cha teaches said polymer binder matrix in said range improves strength that may absorb and/or suppress a volumetric change of silicon active material, overlapping the claimed range, reading on the claimed ranges, see also MPEP § 2144.05(I), and the limitations.
Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive.
First, the applicants allege the following regarding the 35 U.S.C. § 103 rejection of independent claim 1 over Grant and Hirose.
With regard to the rejection of the independent claim 1 under 35 U.S.C. § 103 for allegedly being unpatentable over the combination of Grant and Hirose, Applicant traverses the rejection, and submits that the combination of Grant and Hirose does not teach or suggest all the limitations of claim 1. 

As an initial matter, Applicant notes, again, that establishing a prima facie case of obviousness requires showing that each and every element and/or feature in the claims is disclosed in the cited prior art references, and the initial burden is on the Examiner to establish a prima facie case of obviousness. See, e.g., MPEP §§ 2142 and 2143.03. Applicant submits that the Office Action does not meet the burden of establishing a prima facie case of obviousness with respect to the rejection of claim 1, particularly by failing to account for at least some of the features in the claim, and thus effectively shifting the burden to Applicant to disprove obviousness. 

In rejecting claim 1, the Office Action refers for support, with respect to the limitation of “immersing the silicon-containing electrode in a lithium salt solution ... wherein a lithium source is immersed in the lithium salt solution such that it does not directly contact the silicon-containing electrode and the lithium source is electrically connected to a positive terminal of the electrical power source,” to Grant at 9, 31, 33 and 35. Office Action at 4. 

Grant reads at 9, 31, 33 and 35: 

[0009]	The working counter electrode can be connected to the positive side of a power D.C. power supply. The conductive substrate can be connected to the negative side of the power supply. A current is passed between the working electrode and the conductive substrate through the electrolyte solution volume between the electrodes. This produces an oxidizing current at the working electrode and a reducing current at the conductive substrate. This reducing current at the conductive substrate provides for the lithium deposition on the coated electrode and the exposed substrate. The reducing current is interrupted periodically and forced to reverse (oxidizing current) with a short duration with respect to the reducing current duration. In this way, lithium that deposits on the bare conductive substrate, such as on a copper conductive substrate, during the reducing current phase is removed during the oxidizing phase. This technique works well on interior and exterior bare conductive substrate areas, such as on a bare copper conductive substrate, regardless of their position within the anode substrate roll. The oxidizing current at the anode surface will favor lithium removal from exposed substrate areas compared to coated areas due to the larger electro-chemical potential of plated lithium compared to intercalated lithium. By lithiating the whole electrode in this way, with current reversal favoring the removal of lithium from the bare substrate surfaces and edges, the amount of lithium to compensate for IRCL (or for other purposes) can be controlled and successfully pre-alloyed or pre-intercalated into the electrode active material prior to cell assembly. Subsequent steps of cell assembly are made safer and practical due to clean, lithium- free areas for welding, slitting or other purposes.

[0031]	The roll anode is directed through an electrochemical tank composed of at least one counter electrode, a non-aqueous solution containing an alkali metal salt, and rollers to guide and complete the circuit to the roll anode. Non-aqueous solutions comprise an organic solvent(s) added to an electrolyte which serves the purpose of solvating the inorganic ion salt. Typical examples of a non-aqueous solvents are butylene carbonate, propylene carbonate, ethylene carbonate, vinylene carbonate, vinyl ethylene carbonate, dimethyl carbonate, diethyl carbonate, dipropyl carbonate, methyl ethyl carbonate, acetonitrile, gamma- butyrolactone (GBL), triglyme, tetraglyme, dimethylsulfoxide, dioxolane, sulfolane, room temperature ionic liquids (RTIL) and mixtures thereof. In one embodiment, a non-aqueous solvent is selected from ethylene carbonate, vinylene carbonate, vinyl ethylene carbonate, GBL, and mixtures thereof. In a second embodiment, a non-aqueous solvent is GBL. The term alkali metal salt refers to an inorganic salt which is suitable for use in a non- aqueous solvent. Examples of suitable alkali metal cations comprising an alkali metal salt are those selected from Li+, Na+, K+, Rb+, Cs+, Fr+, and mixtures thereof. Examples of suitable halogen anions comprising an alkali metal salt are those selected from F-, Cl-, Br-, I-, and mixtures thereof. In one embodiment, the alkali metal salt is selected from LiF, LiCl, LiBr, NaF, NaCl, NaBr, KF, KCl, KBr, and mixtures thereof. Other salts such as LiNO3 may be used, but in the preferred embodiment, the alkali metal salt is the halide LiCl. 

[0033]	However, at practical current densities for manufacturing, “over-potential” becomes necessary. This over-potential is enough when added to the anode lithiation theoretical voltage to deposit lithium metal onto the bare substrate areas and edges, even after one lithiation step, wherein a forward reducing current to alkaliate the anode is applied for a time sufficient to at least partially alkaliate the anode in the areas having an alkaliation coating. In other words, “over-potential” is intended to mean the voltage sufficient to cause lithium or alkali metal deposition, or plating, onto the bare substrate, in addition to lithiation of the coated substrate, during step (b) above. This is illustrated in FIG. 2 where the arrows depict the relative magnitude of lithium deposition on the coated substrate 102 and uncoated substrate 103. Also shown in FIG. 2 are the counter electrodes 104. In one embodiment, the reduction phase (e.g., step (b)) is performed at a current between 0.1 mA/cm2 and 10 mA/cm2. In another embodiment, the reduction phase is performed at a current between 0.5 mA/cm2 and 3.0 mA/cm2. In a more preferred embodiment, the reduction phase is performed between 1.0 mA/cm2 and 1.4 mA/cm2. 

[0035]	The magnitude of forward and reverse current densities and durations will be affected by the scale of the bare substrate areas and counter electrodes. For the sake of example, a LiCl electrolyte source will oxidize chlorine evenly across a carbon counter electrode. Due to the lower electrochemical potential of the coated anode material, Li+ ions flow toward the anode active material as shown in FIG. 8, depicted with flux lines 105. The voltage profiles across the various open copper areas are affected. In the example shown in FIG. 9, a voltage profile over two open copper areas is recorded at 7 mm above the surface. The electrochemical cell is 2 cm deep, and the small copper area 107 is 5 mm and the large copper area 108 is 6 mm wide. As soon as the voltage exceeds a critical voltage, e.g., -3.2 V vs. Ag/AgCl, Li0 will begin to form on copper. In other words, the “critical voltage” is the voltage required to cause lithium deposition on the bare substrate. By observation, the center region of the larger open copper area shows the first signs of alkali metal deposits in the form of lithium dendrites 106. The smaller area remained clear in this example. 

Applicant respectfully disagrees with the Office Action’s reliance on Grant. In this regard, Applicant submits that the Office Action fails to show or explain where or how Grant teaches or suggests various aspects in the claim limitations at issue. Applicant notes that the claim limitation at issue requires immersing a silicon-containing electrode in a lithium salt solution, and doing so in very specific manner-namely, where a lithium source is immersed in the lithium salt solution such that it does not directly contact the silicon-containing electrode, and where the lithium source is electrically connected to a positive terminal of the electrical power source. Applicant notes, however, that the Office Action fails to explain where or how Grant discloses many of these features. In particular, Applicant notes that Office Action fails to explain or show where or how Grant discloses lithium salt solution, silicon-containing electrodes, or any immersing of such silicon-containing electrodes in lithium salt solution(s). Nonetheless, Applicant submits that Grant fails to teach or suggest any of these features.

Further, even assuming for the sake of argument that Grant discloses any such lithium salt solution, which Applicant does concede, Applicant submits that Office Action fails to explain or show where or how Grant discloses that a lithium source is immersed in the lithium salt solution, and particularly where such immersion is done in a manner where the lithium source does not directly contact the silicon-containing electrode and the lithium source is electrically connected to a positive terminal of the electrical power source. Nonetheless, Applicant submits that Grant fails to teach or suggest any of these features. 

Therefore, claim 1 is patentable over the combination of Grant and Hirose. 

(Remarks, at 9:3-13:2, italics in the original and underlining added.)
In response, first regarding the limitation “immersing the silicon-containing electrode in a lithium salt solution ... wherein a lithium source is immersed in the lithium salt solution such that it does not directly contact the silicon-containing electrode and the lithium source is electrically connected to a positive terminal of the electrical power source,” the examiner respectfully notes the prior and instant Office actions cite not only the paragraphs provided above, but also cites Figures 2-3 and 6-9.
wherein at least one working/counter electrode is connected to a positive side of said power supply and said counter electrode is spaced apart from said coated conductive substrate and within said electrolyte solution (e.g. ¶¶ 0009, 31, 33, and 35 plus e.g. Figures 2-3 and 6-9), reading on “a … source is immersed in the lithium salt solution such that it does not directly contact the silicon-containing electrode and the … source is electrically connected to a positive terminal of the electrical power source;” and,

(Id, bolding in the original and underlined italics added.)
In addition to the cited paragraphs, as highlighted supra, the cited Figures further provide support for a teaching of each of the limitations.
Here, Figure 6 illustrates the electrolyte solution bath, in which the anode is unwound on the left-hand side, immersed and pulled through said electrolyte solution, and rewound on the right-hand side.
Further, Figure 6 shows said working/counter electrode is immersed within said electrolyte solution.
Further, Figure 6 shows said working/counter electrode is connected to a positive side of said power supply.
Further, Figure 6 illustrates that said working/counter electrode is spaced apart from said anode.

    PNG
    media_image1.png
    690
    989
    media_image1.png
    Greyscale

Additionally, Figures 2-3 and 8 illustrate said working/counter electrode is spaced apart from said anode.

    PNG
    media_image2.png
    698
    1006
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    682
    1037
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    744
    956
    media_image4.png
    Greyscale

Second, the examiner respectfully notes the prior and instant Office actions explains how the Grant reference teaches the claimed “lithium salt solution” and “silicon-containing electrodes” elements:
(1)	electrically connecting a conductive substrate to a negative side of a D.C. or A.C. power supply, said conductive substrate coated on one or both sides with an active material layer comprising a mixture of a silicon active material and a PVDF binder (e.g. ¶¶ 0007-10, 23, and 46), reading on “electrically connecting the silicon-containing electrode to a negative terminal of an electrical power source;”

(2)	immersing said coated conductive substrate in a non-aqueous electrolyte solution, said electrolyte solution containing a lithium salt (e.g. ¶¶ 0008, 25, 31, and 53 plus e.g. Figures 6-7), reading on “immersing the silicon-containing electrode in a lithium salt solution,”

(February 2, 2022 non-final Office action, at e.g. §12(a) and instant Office action, at e.g. §8(a), bolding in the original.)
Finally, as noted in the prior and instant Office actions teach substituting the lithium foil cathode, which is used as a lithium source for prelithiating a silicon-based anode, of Hirose as the working/counter electrode of Grant.
Grant teaches at least one working/counter electrode is connected to a positive side of said power supply and said counter electrode is spaced apart from said coated conductive substrate and within said electrolyte solution (e.g. supra), wherein periodic reversal of current (oxidizing current at the conductive substrate) with a short duration relative to the reducing current at said the conductive substrate, so that some of said lithium deposited on a bare portion of said conductive substrate is removed (e.g. ¶¶ 0009 and 34-35), but does not expressly teach said counter electrode is a “lithium source.”

However, Hirose teaches a method of pre-lithiating an anode with silicon-based active material prior to inclusion in said battery, said method using a salt bath in which said anode is immersed and a lithium source cathode is also immersed and kept physically separate from said anode, wherein both of said anode and said cathode are electrically connected with a power source, which provides energy to drive lithium from said lithium source cathode to said silicon-based anode into which lithium is intercalated, thereby pre-lithiating said silicon anode, wherein said lithium source may be a lithium foil or lithium chloride (e.g. ¶¶ 0002, 39, 43, 145-147, 165-167, and 174 plus e.g. Figure 4).

As a result, it would have been obvious to use the lithium foil of Hirose as the working/counter electrode of Grant, since Hirose teaches said lithium foil is a suitable working/counter electrode to an anode and further may be a source of lithium in a method pre-lithiating silicon anodes; and, further since including an additional source of lithium would prevent a reduced concentration of lithium available in the bath over time, reading on “wherein a lithium source is immersed in the lithium salt solution such that it does not directly contact the silicon-containing electrode and the lithium source is electrically connected to a positive terminal of the electrical power source.

(Id, bolding in the original.)
As a result, in light of all of the evidence of record, the examiner respectfully maintains the prima facie case of obviousness of independent claim 1 over Grant in view of Hirose.
Second, the applicants allege the following regarding the 35 U.S.C. § 103 rejection of dependent claims 2-12.
As summarized above, claims 2-12 stand rejected under 35 U.S.C. § 103 based on various combinations of Grant, Hirose, Zhamu, and Cha. Office Action at 6-12 and 14-17. Applicant traverses these rejections, and submits that these claims, as pending when the Office Action was issued, are patentable over the asserted references and any combination thereof. 

Based on at least the foregoing, however, Applicant believes that the rejections of independent claim 1 under 35 U.S.C. § 103 based on, respectively, Hirose and the combination of Grant and Hirose have been overcome. 

Therefore, because these claims depend from independent claim 1, Applicant submits that claims 2-12 are consequently patentable over the asserted references and the combinations thereof at least for the reasons stated above with regard to the rejections of claim 1 under 35 U.S.C. § 103. 

Accordingly, Applicant respectfully requests that the rejections of claims 2-12 under 35 U.S.C. § 103 be withdrawn. Applicant also reserves the right to argue additional reasons beyond those set forth herein, should a need arise in the future.

(Remarks, at 13:4-7, underling added.)
In response, the examiner respectfully refers supra regarding the 35 U.S.C. 103 rejection of independent claim 1 over Grant in view of Hirose, which is incorporated herein to address the arguments regarding the dependent claims.
Further, the examiner respectfully notes the 35 U.S.C. 103 rejection of independent claim 1 over Hirose was not addressed supra, so the second set of rejections of the dependent claims were not addressed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koksbang et al (US 5,753,388);
Zhamu et al (US 2013/0045427);
Grant et al (US 2013/0327648); and,
Uhm et al (US 2016/0141596).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723